 


109 HR 4928 IH: Medicare Doughnut Hole Assistance Act of 2006
U.S. House of Representatives
2006-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4928 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2006 
Mr. Ross (for himself, Mr. Scott of Virginia, Mr. Doyle, and Mr. Berry) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to provide for counting expenses for nonformulary drugs against the Medicare annual out-of-pocket threshold for costs for covered part D drugs. 
 
 
1.Short titleThis Act may be cited as the Medicare Doughnut Hole Assistance Act of 2006.  
2.Counting expenses for nonformulary drugs against the medicare annual out-of-pocket threshold for costs for covered part D drugs 
(a)In generalSection 1860D–2(b)(4)(C) (42 U.S.C. 1395w–102(b)) is amended by striking , but does not include any costs incurred for covered part D drugs which are not included (or treated as being included) in the plan's formulary and inserting , and includes costs incurred for covered part D drugs regardless of whether the drugs are included (or treated as being included) in the plan’s formulary.  
(b)Effective dateThe amendment made by subsection (a) shall be applied as if it were included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173).  
 
